ITEMID: 001-102762
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF ZHUKOVSKIYE v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6-1
JUDGES: Anatoly Kovler;George Nicolaou;Sverre Erik Jebens
TEXT: 4. The applicants were born in 1930 and 1932 respectively and live in Moscow.
5. In 2000 the applicants bought a flat in a block of flats under construction from ZAO Otdelstroy, a private company.
6. On 6 June 2002 the applicants sued ZAO Otdelstroy claiming that the flat had a number of construction defects. They requested repairs to be done and claimed damages.
7. On 9 July 2002 the Lyublinskiy District Court of Moscow (“the District Court”) dismissed their claims.
8. On 28 October 2002 the Moscow City Court examined the applicant’s appeal, set the judgment aside and remitted the case for fresh examination.
9. At the hearing of 17 December 2002 the applicants further specified their claims, following which the court adjourned the hearing to enable the respondent to familiarise itself with the changes.
10. The hearing of 21 January 2003 did not take place as one of the applicants failed to appear.
11. On 6 February 2003 the respondent motioned for involvement of three co-respondents which included two private companies and a municipal agency.
12. The hearing of 19 February 2003 did not take place due to the judge’s illness.
13. On 18 March 2003 the court granted the above motion and the applicant’s motion for filing of some additional documents and adjourned the hearing.
14. The applicants again specified their claims on 14 April 2003.
15. On 22 April 2003 the proceedings were adjourned to enable one of the co-respondents to study the case file.
16. The hearing of 28 May 2003 was adjourned at the request of one of the respondents in order to enable it to draw up an act for elimination of the defects in the applicants’ flat. The applicants did not object.
17. On 17 June 2003 the court scheduled a construction expert examination. The proceedings were resumed on 23 September 2003 when the court again adjourned the hearing following additional specification of the applicants’ claims.
18. On 10 October 2003 the District Court granted the claims in part, following which the parties appealed. On 18 December 2003 the appeal court sent the case back to the first instance for consideration of the applicants’ objections to the hearing minutes. On 4 February 2004 the hearing at the appeal court did not take place following lack of due notification and the resulting default in appearance of the respondents. On 24 February 2004 the Moscow City Court overturned the judgment of 10 October 2003 and ordered new examination at the trial court.
19. The hearing of 12 May 2004 did not take place due to the respondents’ default in appearance.
20. The hearings scheduled for 3 August, 24 September and 15 November 2004 did not take place as the applicants and one of the respondents failed to appear.
21. On 20 December 2004 the court decided that the defaulting parties had been duly summoned and left the claims without consideration.
22. Neither of the parties provided a copy of the above decision or the hearing minutes recorded between 12 May and 20 December 2004.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
